PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/834,523
Filing Date: 30 Mar 2020
Appellant(s): Derrick Snodgrass Jr.



__________________
Brendan B. Dix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Sept. 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adriana (“Seitan Legs with Crispy Skin – Vegan Chicken Drumsticks”, A Veg Taste from A to Z, Feb. 22, 2019; Retrieved from Internet URL: https://avegtastefromatoz.com/seitan-legs-crispy-skin/) in view of Baart (“Artificial ceramic bones for a natural meat experience”, March 22, 2019, Retrieved from Internet URL: < https://nextnature.net/story/2019/interview-yossi-roth>) and Bomb (“How to eat boned wings!”, Giant Bomb, 8 years ago, Retrieved from Internet URL: < https://www.giantbomb.com/chicken/3015-1867/forums/how-to-eat-boned-wings-1436611/>). 
Regarding claims 1 and 3-5, Adriana discloses a faux animal bone structure and plant-based meat substitute assembly comprising a plant-based meat substitute coupled to a chopstick, which corresponds to applicant’s bone-shaped structure (pages 2-16).
Adriana is directed towards a vegan chicken leg, wherein the chopstick represents the chicken leg bone and the plant-based meat substitute represents the chicken meat (e.g. animal protein) coupled to a chicken leg.
While Adriana teaches that the bone-shaped structure is a chopstick representing a chicken leg, Adriana is silent with respect to the bone shaped structure having a shoulder portion, an elbow portion, a wrist portion, and a radius and ulna portion extending between the elbow and the wrist portions, all of which represent a chicken wing. 
Adriana, however, teaches that plant-based chicken wing substitutes are known in the art (See reference to her seitan buffalo wings in the description and method). Bomb further shows that chicken wing portions for eating are known in the art as having the bone shaped structure as claimed (e.g. elbow, shoulder, wrist, ulna, and radius portions) (see page 2). 
Baart additionally teaches that it is known in the art to provide artificial ceramic bones for a natural meat experience. Baart discloses that using an artificial bone for replicating natural meat is useful as it enables a person to be able to hold the bone while eating, while also giving weight, flavor, heat, etc. to the meat substitute (pages 1-3). 
It would have been obvious to one of ordinary skill in the art to use an artificial ceramic resin bone as taught by Baart as the bone shaped structure in Adriana. Both Adriana and Baart are directed towards providing a natural meat experience without the slaughtering of animals, and therefore as Baart discloses that such artificial bones act as a tool for eating while also providing weight, flavor and heat to the meat product, providing an artificial ceramic bone for the plant-based meat substitute of Adriana would provide the plant-based meat substitute of Adriana with the same benefits. 
Further, it would have been obvious to have the artificial ceramic bone of Baart have a structure to that similar as a chicken wing. Baart is directed towards replicating a natural meat experience. As Adriana discloses that plant-based chicken wings are known in the art, it would have been obvious to provide the plant-based chicken wing with an artificial ceramic bone having the bone shaped structure of a chicken wing as taught by Bomb in order to provide a natural meat experience, which is desirable among consumers that eat plant-based meat substitute products, as taught by Adriana and Baart. 
With respect to the bone-shaped structure being heat-resistant to cooking temperatures, the examiner notes that such limitation is broad as “cooking temperatures” represents a broad range of temperatures, including low and high cooking temperatures. The claims to do recite any specific cooking temperature and therefore the bone shaped structure of Baart is considered to meet the claimed limitation of being heat resistant to cooking temperatures.
Baart further teaches that the bone-shaped structure is ceramic and provides flavor, which is known in the art as being porous and therefore would be absorptive to flavorings. As Adriana teaches that the plant-based meat substitute comprises salt and the bone shaped structure is absorptive and provides flavor as taught by Baart, the bone shaped structure of Adriana in view of Baart is considered to be flavored with salt as the salt is absorbed from the plant-based meat onto the bone shaped structure. 


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. As stated in the Advisory Action dated Nov. 18, 2021, the 112(b) rejection in the Final Office Action dated Sept. 3, 2021 is withdrawn in light of applicant’s claim amendments filed in the Response After-Final dated Oct. 31, 2021.

 
(2) Response to Argument
Applicant's arguments have been fully considered but were not found persuasive. Applicant argues on pages 4-5 that the cited prior art fails to teach mimicking actual bone structure. Applicant states that the prior art provides a meat substitute having no functional relationship to the actual bone. 
This is not found persuasive as the combination of the prior art recognizes the use of a meat substitute on structures representing a "bone". Baart teaches providing ceramic bones for a natural meat experience. Baart teaches that using an artificial bone for replicating natural meat is useful as it enables a person to be able to hold the bone while eating, while also giving weight, flavor, heat, etc. to the meat substitute. Therefore, Baart clearly teaches that the bone provides a functional relationship to the meat substitute. 
The examiner recognizes that Baart fails to specifically teach the shape of the bone structure as claimed, however, given that it is well known in the art to replicate a natural meat experience using an artificial bone structure and a meat substitute coupled to the bone structure, it would have been obvious to have the artificial ceramic bone of Baart more shaped like an actual meat bone as claimed. This would further enhance the natural meat experience Baart is directed towards. 
Further, just because Baart fails to teach the specific bone structure as claimed does not constitute a teaching away. Again, Baart teaches providing ceramic bones for a natural meat experience. Baart teaches that using an artificial bone for replicating natural meat is useful as it enables a person to be able to hold the bone while eating, while also giving weight, flavor, heat, etc. to the meat substitute. Therefore, Baart clearly teaches that the bone provides a functional relational to the meat substitute. Changing the shape of the ceramic bone of Baart would further provide a more natural meat experience, which is what Baart is aimed to do, and therefore Baart does not teach away from the claimed structure, but rather fails to specifically recite the claimed structure. 
Additionally, the examiner notes that the combined teachings in the prior art show that it is known in the art to use substitute meat and bone products to replicate a "meat" experience. The actual bone structure is merely an aesthetic design change and change in shape over the prior art structure used for the bone. 
As stated in MPEP 2144.04 I: In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).
Therefore, as the actual bone structure does not provide a function to the meat substitute product that is not already recognized by the prior art, the claimed structured is merely an aesthetic design change that is obvious to one of ordinary skill in the arty. 
Further, as state in MPEP 21440.04 IV: Changes in size/proportion and shape are merely obvious variants over the prior art as they do not provide a significant functional difference between the claimed product and the prior art product. 
In the instant case, the prior art product still contains a “bone” structure to enable a person to eat the meat substitute, and therefore the exact size and shape of the bone structure is merely an obvious variant over the prior art as it provides no functional relationship that is not already recognized by the prior art.
Therefore, based upon the combined teachings in the prior art, and that it is known to use substitute meat and bone products to replicate a "meat" experience, this argument is not found persuasive and the 103 rejection is maintained. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STEPHANIE A COX/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791 
                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.